Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   October 21, 2019

The Court of Appeals hereby passes the following order:

A20A0431. CASSANDRA GAINES, AS SURVIVING PARENT OF KIRSTEN
    BOYKIN et al. v. PEDIATRIX MEDICAL GROUP OF GEORGIA, P.C.
    et al.

       In 2015, Cassandra Gaines and James Boykin, as surviving parents of Kirsten
Boykin (“the Plaintiffs”), filed a wrongful death suit against Pediatrix Medical Group
of Georgia, P.C. and Taylor Lyn Noto, NNP (“the Defendants”). In 2019 – shortly
before the scheduled trial – the Plaintiffs amended their complaint to add a theory of
liability. The Defendants filed a motion in limine to exclude the new claim, and the
trial court granted the motion. The Plaintiffs appeal, asserting that the trial court’s
ruling served as a de facto grant of summary judgment, which may be appealed
directly under OCGA § 9-11-56 (h).
       As this Court has held, summary judgment under OCGA § 9-11-56 constitutes
a ruling on the merits of a claim. See Forest City Gun Club v. Chatham County, 280
Ga. App. 219, 221 (633 SE2d 623) (2006). Here, the trial court’s order did not
address the merits of the Plaintiffs’ claim. Rather, the order pertained to the Plaintiffs’
ability to amend their complaint to include the claim. The trial court’s order is thus
interlocutory. See Wolf v. Richmond County Hosp. Auth., 169 Ga. App. 68, 68 (311
SE2d 507) (1983). In order to appeal, the Plaintiffs were required to comply with the
interlocutory appeal procedure in OCGA § 5-6-34 (b). See id. Their failure to do so
deprives this Court of jurisdiction over this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/21/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.